DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2, in the reply filed on August 10, 2022 is acknowledged.  Claims 1-19 are pending and claims 3-19 are withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth a first portion, a corner portion, and a top sheet each including “two vertical walls”.  Claims 1 at lines 9 and 10 requires that the second portion have a flange adjacent to “the vertical wall”.  It is unclear to which wall applicants are referencing given that applicants have defined six walls in total, two for each of the first portion, corner portion, and the second portion. Further claim 1 at line 13 and line 14 respectively reference “the vertical” and “the vertical walls”.  It is unclear to which walls applicants’ are referencing. Given that it is not clear which specific walls are being referenced in defining the elements of the formed article of claim 1 the scope of the claimed structure is indefinite.  For the purposes of examination the prior art was searched given their broadest possible relationships where elements reference “the vertical wall” or “the vertical walls”.
Claim 2 is rejected as depending on claim 1 as rejected above, but is not otherwise independently subject to rejection under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
To the best at which the claimed relationships could be interpreted, the prior art does not teach or suggest a hot-stamped article made of steel having at least one of a tensile strength of 1200 MPa or more, and a martensitic steel structure, the article including a first portion, a corner portion, and a second portion, which are sequentially continuous from one end portion to another end portion in a longitudinal direction, each of the first portion, the corner portion, and the second portion includes a top sheet and two vertical walls connected to the top sheet when viewed in a cross section perpendicular to the longitudinal direction, the second portion includes a first outwardly-extending flange adjacent to a vertical wall, and the corner portion includes a vertical flange extending from a vertical wall of the first portion, a second outwardly-extending flange adjacent to a vertical wall located on an outer peripheral side of the corner portion out of  two of the vertical walls, and a transition portion in which the vertical flange and the second outwardly-extending flange are continuous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Krupicka/Primary Examiner, Art Unit 1784